             Case 2:17-cr-01311-DGC Document 91 Filed 10/10/19 Page 1 of 2



     Barbara L. Hull, #011890
1    Attorney at Law
     2601 North 16th Street
2    Phoenix, Arizona 85006
     (602)412-5800
3    BarbaraHullLaw@gmail.com
     Attorney for Anthony Espinosa Gonzales
4

5

6                      IN THE UNITED STATES DISTRICT COURT
7                                DISTRICT OF ARIZONA
8
                                              )     Case No. 2:17-cr-01311-PHX-DGC
9    United States of America,                )
                                              )     DEFENDANT’S SIXTH MOTION TO
10                Plaintiff,                  )     CONTINUE TRIAL AND EXTEND
                                              )     PRETRIAL MOTION DEADLINE
11         vs.                                )
                                              )     Sixth Request
12   Anthony Espinosa Gonzales,               )     Defendant not in Custody
                                              )
13                Defendant.                  )
14

15         Defendant Anthony Espinoza Gonzales, by and through counsel, hereby
16   moves that this Court continue the trial currently set in this matter on December
17   10, 2019 a period of ninety days and extend the pretrial motion deadline.
18         The defense completed initial testing of the subject software on October 8,
19   2019. The information obtained from the testing must now be analyzed, a time-
20   consuming process. The outcome of these tests will have a significant impact on
21   the proceedings and any trial preparation.
22         Additional time is required to complete due process preparation.

23         Assistant United States Attorney Gayle Helart has been advised of the

24   contents of this motion and has no objection.

25




                                              -1-
             Case 2:17-cr-01311-DGC Document 91 Filed 10/10/19 Page 2 of 2




1          Mr. Gonzales asks that this Court enter its Order continuing the trial for a
2    period of ninety (90) days to accommodate the necessary trial preparation and
3    extend the pretrial motions deadline accordingly.
4          It is expected that excludable delay under Title 18 U.S.C. §3161(h)(7)(B)(i)
5    and (iv) will result from this motion and/or from an ordered based thereon.
6          Respectfully submitted this 10th day of October, 2019.
7
                                            _s/ Barbara L. Hull______________
8
                                            Barbara L. Hull
9                                           Attorney for Mr. Gonzales

10

11
                                      CERTIFICATION

12          I hereby certify that on this date I electronically filed the attached document
     with the Clerk’s Office using the ECF System for filing and distribution to ECF
13
     participants.
14
         Courtesy copy provided this date to The Honorable David G. Campbell at
15
     Campbell_chambers@azd.uscourts.gov.
16
           Copy also provided to Mr. Gonzales, Defendant.
17

18
           Copy also provided to AUSA Gayle Helart.

19

20
     _s/ Barbara L. Hull________
21   Barbara L. Hull
22

23

24

25




                                              -2-
